In an article 78 proceeding, transferred to this court pursuant to CPLR 7803 (subd. 4) and CPLR 7804 (subd. [g]), petitioner, a teacher in the Union Free School District No. 1, seeks review of a July 26, 1971, determination of the Board of Education of the afore-mentioned school district, which upon finding the petitioner guilty of (a) insubordination, (b) conduct unbecoming a teacher and (c) neglect of duly, dismissed petitioner from his position as a tenured teacher in the respondent school district. Determination under review modified, by striking therefrom *856the penalty of dismissal, and by providing in lieu thereof, the penalty of suspension to date, without pay. As so modified, the determination is otherwise affirmed, without costs. In our opinion the penalty was excessive to the extent indicated. Shapiro, Gulotta and Benjamin, JJ., concur; Munder, Acting P. J., and Latham, J., dissent and vote to affirm determination.